Citation Nr: 9931910	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-18 4 57	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left temporal 
herpes encephalitis with left temporal craniotomy.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1965, and thereafter had multiple years of National 
Guard/Reserve service, including periods of active duty for 
training and inactive duty training, ending in September 
1995.  

The appeal arises to the Board of Veterans' Appeals (Board) 
from the July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, denying service connection for left temporal herpes 
encephalitis with left temporal craniotomy, a seizure 
disorder, and a back condition.


FINDINGS OF FACT

1.  Left temporal herpes encephalitis with left temporal 
craniotomy was not incurred or aggravated in service and is 
unrelated to the veteran's service or any incident of 
service.

2.  The veteran has not submitted competent (medical) 
evidence linking his seizure disorder found after service to 
incurrence in service. 

3.  The claim for service connection for a back disorder is 
not plausible.





CONCLUSIONS OF LAW

1.  Left temporal herpes encephalitis with left temporal 
craniotomy was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.6(a), 3.303 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a seizure disorder. 38 
U.S.C.A. § 5107(a) (West 1991). 

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disorder. 38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from September 1955 to 
August 1965, and thereafter had multiple years of National 
Guard/Reserve service (including periods of active duty for 
training and inactive duty training) ending in September 
1995.  

There is some question in this case of lost service medical 
records.  The service medical records within the case file do 
not appear to be complete and many were apparently supplied 
by the veteran.  The RO has made a number of attempts to 
secure additional records, but none have been forthcoming.  
Where service medical records are presumed destroyed, the 
Board's obligation to explain its findings and to consider 
the benefit of the doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  In the decisionmaking 
below, the Board has exercised that heightened degree of 
care.

Basically the veteran contends that the onset of a seizure 
disorder occurred during his basic training in 1955, that the 
first manifestations of encephalitis consisted of headaches 
beginning in October 1978, during a period of active duty for 
training, and that a chronic back disorder developed during 
active duty in the 1960s.  The veteran's testimony at his 
hearing on appeal, summarized below, further expands on these 
contentions.  

1. Factual Background

A September 1955 inservice X-ray report informed that the 
veteran was hit on the back of the head one week prior with 
loss of consciousness and, thereafter, two days prior to the 
X-ray examination, reportedly began to note headaches and 
episodes of red haze in front of his eyes.  He also reported 
experiencing nausea and vomiting which began one day prior to 
the X-ray examination.  However, skull X-rays were negative.  
The claims file contains no other medical record from the 
veteran's period of service related to these post-concussive 
symptoms.  

At a February 1956 inservice outpatient treatment, the 
veteran complained that he could not talk and that he had 
vomited three times.  His temperature was 98.6 degrees.  No 
other findings were noted.

In August 1956 the veteran received inservice outpatient 
treatment for fine tremor of the hands and arms, which the 
examiner observed.  The examiner noted that the veteran 
denied nervousness and did not appear nervous, denied weight 
loss, and reported minimal alcohol consumption.  A history of 
a head injury in September 1955 was noted.  The veteran 
reported that his tremor started four days after the injury.  

In service in April 1957 the veteran underwent two days of 
hospitalization for medical observation for suspected 
nephrotic syndrome or reaction to Salk vaccine.  However, no 
disease was found.  The discharge/reenlistment examination in 
September 1957 reflected no history or findings of any of the 
claimed disorders.  

Also during service in February 1961 the veteran received 
outpatient treatment for back pain.  Objectively, there was 
back muscle spasm on the left side but no tenderness.  The 
examiner assessed acute back strain and prescribed 
Meprobamate and bed rest.  In a June 1965 outpatient 
treatment record it was noted that the veteran had back 
trouble, and he was prescribed a refill prescription of 
Equagesic.  There is no prior service medical record within 
the claims file in which Equagesic was prescribed.  Upon 
service separation examination in July 1965, the veteran was 
found to be normal both neurologically and psychologically.  
No back disability was noted.  The veteran reported a history 
of having had a "passing out" spell in 1956, for which he 
was worked up.  It was indicated that no neurological deficit 
had been noted.  There were no diagnoses of herpes, 
encephalitis, or seizures during his active duty service up 
to service separation in August 1965. 

Subsequent National Guard/Reserve examinations and treatment 
records contain no references to a back or seizure disorder, 
or to complaints of headaches or encephalitis.  

The claims file contains a September 1978 service form 
approving the veteran's attendance at the Smith & Wesson 
Armorer School, with the veteran to report to the 107th  
Combat Support Squadron, Niagara Falls IAP, on October 6, 
1978; to proceed to the Smith & Wesson school on October 9, 
1978; and to be released from the organizational attachment 
to which he was assigned for the training on October 20, 
1978.  

The claims file also contains a statement of Air Force 
Reserve points earned indicating that the veteran completed 
two weeks of annual tour duty from October 6, 1978, to 
October 20, 1978.

On examination on October 28, 1978 the veteran denied a 
history of disturbance of consciousness or manifestations of 
any of the other claimed disabilities.  

The veteran was admitted to the emergency room of Our Lady of 
Victory on November 8, 1978.  The emergency room admission 
report informed that the veteran's wife reported that he had 
experienced a "seizure" earlier in the day at home.  The 
veteran had reported that he had no recollection of the 
seizure.  The veteran was noted to have been seen earlier in 
the day with complaints of headaches, nausea, fever, and 
diaphoresis on and off for the prior four days.  He was also 
noted to have been vomiting and to have appeared pale.  The 
veteran complained of a current headache.  Objectively, upon 
admission the veteran was very drowsy and lethargic.  A 
provisional diagnosis to rule out a space-occupying brain 
lesion was assigned.  The veteran was admitted for 
hospitalization.

Medical records from the November 1978 hospitalization at Our 
Lady of Victory inform that the veteran was admitted from the 
emergency room on November 8, 1978, for what was eventually 
definitively diagnosed as left temporal herpes encephalitis.  
At that time he reported a 2 week history of headaches.  A 
craniotomy was performed and a biopsy was obtained on 
November 17, 1978, with some affected brain tissue excised.  
The diagnosis of left temporal herpes encephalitis was 
confirmed by multiple pathology studies of the biopsied 
tissue.  

Included among the many records of that hospitalization are 
some hand-written notes by treating or consulting physicians.  
One such note, dated November 10, 1978, informs that the 
veteran apparently had a seizure at home prior to admission.  
The examiner noted the veteran's reported history of onset of 
a headache on Friday, November 3, 1978, with fever and chills 
for approximately four days prior to hospital admission on 
November 8, 1978.  The examiner noted that the veteran had 
been hunting when the symptoms began.  The veteran reported 
that the headaches had been worse on Saturday, the day after 
symptoms began, and he then took Actifed to try to treat the 
symptoms.  The veteran reported that he had gone to work on 
Monday, November 6, 1978, but had been too sick to go to work 
on Tuesday.  The veteran reported that on Wednesday, November 
8, 1978, he had awakened and couldn't sleep, and had 
difficulty breathing.  With increasing symptoms, he was 
brought to the hospital by his wife on the evening of 
November 8, 1978.  The physician noted that the veteran 
reported no history of bites or stings recently or history of 
previous seizures.  He reported shooting a grouse on Friday, 
November 3, 1978, but reported being exhausted before he 
dressed the bird.  

In another such note written by a physician on November 16, 
1978, a two-week history of headaches and a history of a 
seizure on Wednesday, November 8, 1978, were recorded.  (None 
of the records of this hospitalization contain any indication 
whatsoever that any of the symptoms of encephalitis began 
during the veteran's two week period of active duty for 
training.)

In the claims file as a whole, the veteran's first seizure 
reportedly occurred on November 8, 1978, and was associated 
with his left temporal herpes encephalitis.  Subsequent 
seizures were also generally associated with his left 
temporal herpes encephalitis.  

On VA examination in September 1980 the veteran reported that 
while attending Smith and Wesson school he had been stung by 
a bee, after which he developed headaches.

In October 1983, the veteran underwent VA hospitalization to 
rule out a possible seizure disorder.  The veteran reported 
having passed out.  The veteran was noted to have been 
treated with Dilantin for seizures for several years, but 
with discontinuance of that medication one to two years prior 
to admission.  The veteran was noted to have a history of 
seizures blamed on a episode of encephalitis.  His history of 
left side brain surgery for his encephalitis at Our Lady of 
Victory Hospital was noted.  He was on no current medication.  
Upon examination and testing, there were no positive findings 
of seizure.  

The veteran filed a claim for service connection for the 
disabilities at issue in October 1995.  He dated the onset of 
seizures back to 1955, a back disability to 1965 and 
encephalitis to October 1978, during a weekend drill.  

At a February 1997 RO personal hearing, the veteran contended 
that his seizure disorder and his left temporal herpes 
encephalitis with left temporal craniotomy were all one 
disability.  The veteran testified that he had active service 
from 1955 until August 1965, and that he was in the Air Force 
Reserves from September 1965 to June 1995.  The veteran 
testified that he had his first seizure in service during 
basic training in 1955.  However, he testified that he did 
not recall what happened in that instance.  He testified that 
he had suffered seizures or a similar medical event on at 
least three occasions in service.  He testified that the 
instances of seizures in service were medically documented, 
though he was not certain that seizures were then diagnosed.  
He testified, in effect, that on one of these occasions he 
was taken to Walter Reed Hospital and there was some question 
at that time as to whether or not the problem might be simply 
nervous reaction.  He testified that another date of 
treatment in service, this time by a medic, occurred on the 
same day that President Kennedy was killed in November 1963.  
However, he testified that he did not recall what happened on 
that occasion; he added everything had appeared to turn red 
and he had been rolling around on the ground, but he could 
not recall any other details of the episode.  He added that 
he recalled getting some medication on that occasion, but did 
not recall what it was.  

The veteran testified that after separating from service in 
1965, he had been too proud to seek medical attention for his 
conditions.  He added that he had applied to become a police 
officer with the Maryland State Police Department, and did 
not want to have to report negative statements regarding his 
health.  He testified that he first received treatment for 
his encephalitis in October 1978 at the Our Lady of Victory 
Hospital in Lackawanna, New York.  He testified, in effect, 
that the episode for which he had been treated at Our Lady of 
Victory Hospital had felt completely different from a later 
episode while on National Guard duty, explaining that during 
the later episode in service he had been sitting at a table 
when he suffered a seizure, and the next thing he knew he had 
woken up in an ambulance, and the next thing he knew he was 
in a VA hospital.  He testified that he no longer had 
seizures, but added that he would be on medication for the 
rest of his life.  

The veteran testified that encephalitis was first discovered 
in November 1978 when he was hospitalized at Our Lady of 
Victory Hospital, and surgery was then performed.  He 
testified that he had been at the Smith and Wesson school as 
part of fifteen days of active duty for training the month 
prior to that hospitalization when he began getting 
intermittent headaches.  He testified that he had gone to Our 
Lady of Victory Hospital on a few occasions in October 1978, 
just after his active duty for training, for headaches, and 
had been given prescriptions at that time, with the medical 
examiner then assessing only a headache.  He added that he 
may have also sought medical attention for headaches at Our 
Lady of Victory Hospital the weekend prior to his active duty 
for training in October 1978.  However, he also testified 
that the condition had not begun prior to his active duty 
training because he had been examined prior to that training 
and there was nothing wrong at that time.  He testified that 
after returning from that training he had returned to his 
regular job, but then lost consciousness at work on November 
8, 1978, and was hospitalized at Our Lady of Victory 
Hospital.  He testified that following brain surgery 
performed during that hospitalization he did not know what 
had happened for approximately two years.  He testified that 
he believed that the encephalitis may have had its onset 
during his active duty training in October 1978.  He added 
that he had had difficulties due to his encephalitis and 
seizures since November 1978.  He added that he had received 
all his treatment for his conditions around 1978 through Our 
Lady of Victory Hospital, seeing four doctors for his 
conditions.  He testified that while on active duty training 
in October 1978 he had not seen any doctors and had not taken 
any medication, but simply had had headaches.  He testified 
that his headaches during that active duty for training 
period were akin to those one might experience after not 
eating in a while.  

With respect to his claim of a back disorder, the veteran 
testified to having received treatment for his back condition 
after his separation from service in August 1965 from a 
physician whose name he did not recall, and beginning 
treatment with L. J. Marconi, D.C., in the early 1970's.  He 
also explained that he had lied or otherwise omitted that 
information in statements to National Guard/Reserve personnel 
because he did not wish to be disqualified from service. 

The Board notes that in a February 1997 letter, Louis J. 
Marconi, D.C., informed that he had treated the veteran for a 
low back syndrome and periodic exacerbations of that 
condition since the early 1970's, with a most recent 
treatment in May 1995.  (At his hearing the veteran stated 
that he had been told by this chiropractor that treatment 
records were not available.)

During the course of the hearing, it was explained to the 
veteran that what was needed was evidence, preferably 
medical, to the effect that he had symptoms of the claimed 
disorders during the 15 day period of active duty for 
training.  Shortly thereafter, there was submitted into the 
record a February 1997 letter from the veteran's brother to 
the effect that the veteran called him on several occasions 
while the veteran was attending a training course with Smith 
and Wesson, and that during those conversations the veteran 
complained of severe headaches.  In the letter, his brother 
further reported that the veteran stayed with him for a few 
days after the Smith and Wesson course and during that time 
the veteran again complained of severe headaches.  The 
brother also reported on the veteran's subsequent 
hospitalization beginning on November 8, 1978, for eventually 
diagnosed encephalitis.

The claims file contains a letter from the veteran's mother, 
received in March 1997, informing that the veteran had also 
called her on more than one occasion in October 1978 while 
attending the Smith and Wesson course and had complained of a 
headache each time he called her.  In the letter, she 
informed that the training course was for 28 days in October 
1978, and that thereafter the veteran visited his brother, 
and during that visit the veteran had again called her and 
mentioned that he was concerned about his headaches.  She 
informed that the veteran then went on a short camping trip 
with his wife and a nephew, but returned home from the trip 
prematurely due to his headaches, and then went to work but 
had to be taken to Our Lady of Victory Hospital from work due 
to his developing medical condition.  


2.  Analysis

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

"Active, military, naval, or air service" constitutes 
active duty, any period of active duty for training during 
which the claimant was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the claimant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24) (West 1991) and 
38 C.F.R. § 3.6(a) (1999).  Therefore, with respect to the 
veteran's National Guard/Reserve service, service connection 
may be granted only for disability resulting from injury or 
disease incurred in or aggravated during a period of ACDUTRA, 
or for disability resulting from injury during inactive duty 
training.

The implementing regulations provide that continuity of 
symptomatology is required where a disorder initially 
identified during service is not shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  The implementing regulations 
also provide that a disability initially diagnosed after 
service may be service connected where a review of all the 
evidence, including that pertinent to service, establishes 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations  of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary  disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b) (1999).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well-grounded.  A claim is 
well-grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3rd 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. App. 
242 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet.App. 19 (1993).


2.  a.  Left temporal herpes encephalitis with left temporal 
craniotomy 

Initially, the Board finds the veteran's claim for service 
connection for left temporal herpes encephalitis with left 
temporal craniotomy well-grounded pursuant to 38 U.S.C.A. § 
5107 (West 1991) in that his claim is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This is based on statements 
by the veteran, his mother, and his brother, to the effect 
that the headache condition which grew increasingly severe 
and was eventually diagnosed as left temporal herpes 
encephalitis had its onset during the veteran's period of 
active duty for training (ACDUTRA) in September 1978.  In 
this regard, the medical evidence, consisting of the November 
1978 private hospital records, clearly supports a finding 
that the headaches were an initial manifestation of 
encephalitis.  

Once it has been determined that the claim is well-grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim. 38 U.S.C.A. §  
5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  
Although the veteran did claim at one time that he received 
medical treatment at Our Lady of Victory Hospital in October 
1978, before his admission, a careful search of the record, 
including the many bills for services rendered around that 
time, reflects that no such treatment was received and that 
all relevant records have been submitted.  The Board 
therefore finds that the duty to assist has been met.

In this case, the veteran contends, in effect, that the left 
temporal herpes encephalitis began during his Air Force 
Reserves National Guard ACDUTRA from October 6, 1978, to 
October 20, 1978, as a persistent headache condition.  He 
contends, in effect, that the condition became increasingly 
disabling until he went to Our Lady of Victory Hospital on 
November 8, 1978, for treatment, where he was diagnosed, 
hospitalized, and treated for left temporal herpes 
encephalitis.  The veteran presents statements from himself, 
his mother, and his brother supporting his contentions.  

The veteran's service records establish that the veteran did 
have ACDUTRA from October 6, 1978, to October 20, 1978.  
Hospitalization records from Our Lady of Victory Hospital 
from November 1978, and outpatient treatment records from 
that facility thereafter, confirm that the veteran was 
hospitalized and treated beginning on November 8, 1978, for 
left temporal herpes encephalitis.  

The relevant question thus becomes whether the veteran's left 
temporal herpes encephalitis was incurred during his ACDUTRA 
period from October 6, 1978, to October 20, 1978.  That duty 
period ended approximately three weeks prior to the 
hospitalization admission on November 8, 1978.  The 
statements by the veteran, his mother, and his brother in 
support of his claim are to the effect that the veteran had 
an ongoing, increasingly severe headache condition which 
began during that ACDUTRA period and persisted during the Our 
Lady of Victory hospitalization in November 1978, and which 
was eventually diagnosed as left temporal herpes 
encephalitis.  However, the veteran has presented neither 
objective evidence nor evidence dating from October 1978 or 
November 1978 to support these statement and his claim as to 
the date of onset of his left temporal herpes encephalitis.  

Standing against these statements as to the date of onset are 
histories consistently reported by the veteran during his 
November 1978 hospitalization, to the effect that the 
headaches preceding the veteran's November 1978 
hospitalization for left temporal herpes encephalitis had 
their onset less than a week prior to the admission.  The 
most detailed account recorded within those Our Lady of 
Victory medical records is that found with a physician's 
notes dated November 10, 1978.  Those notes record a history 
of onset of headaches the Friday prior to hospitalization, 
with increasing in symptoms until the veteran was 
hospitalized on Wednesday, November 8, 1978.  The November 8, 
1978, emergency room admission report generally supports that 
account, noting that the veteran's headaches, nausea, fever, 
and diaphoresis were present on and off for four days prior 
to emergency admission.  A November 16, 1978, physician's 
treatment note records a history of two weeks of headaches.  
The November 1978 hospitalization records are fairly 
consistent in recording a history of headaches onsetting just 
days, not weeks, prior to hospital admission.  By these 
accounts, the veteran's headaches preceding his 
hospitalization for left temporal herpes encephalitis began 
after his October 1978 period of ACDUTRA ended.  

The Board finds the history of headaches the veteran reported 
to medical examiners during his November 1978 hospitalization 
to be inherently more credible than the accounts reported by 
veteran and his wife and brother eight or more years later.  
In November 1978 the veteran was highly motivated to be as 
accurate and truthful as possible because his health, and 
possibly his life, was dependent upon treatment relying upon 
the truthfulness and accuracy of his statements.  Years 
later, when the veteran filed his claim for benefits, the 
veteran, his mother, and his brother were motivated to make 
statements most supportive of his claim for benefits, and not 
necessarily to make statements that were the most accurate or 
truthful.  It cannot be ignored that the statements from the 
veteran's mother and brother were received shortly after the 
veteran had been advised that what was needed was evidence 
establishing the presence of relevant symptoms during the 
period of active duty for training.  

In testimony at his February 1997 hearing, the veteran has in 
effect characterized himself as an inaccurate historian due 
to memory losses associated with his left temporal herpes 
encephalitis and the craniotomy treatment therefor.  The 
veteran's statements in November 1978 as to the approximate 
date of onset of his prodromal headaches plainly contradict 
those made years later in support of his claim.  The veracity 
of both versions of the facts cannot be accepted.  

As noted above at his February 1997 hearing the veteran also 
testified that he was treated for headaches on more than one 
occasion at Our Lady of Victory Hospital in October 1978 
subsequent to his ACDUTRA period, and may have been treated 
once the weekend prior to that ACDUTRA period in October 
1978, also at Our Lady of Victory Hospital.  However, the 
hospital records from Our Lady of Victory Hospital from that 
period were obtained, and none were received for treatment of 
headaches in October 1978.  The November 1978 records note no 
history of treatment in October 1978 for headaches - history 
which certainly would have been highly relevant and 
noteworthy in light of the diagnosed left temporal herpes 
encephalitis.  The veteran's testimony about headache 
treatments at Our Lady of Victory in October 1978 is thus 
most likely further evidence of the unreliability of the 
veteran's statements in support of his claim regarding his 
headaches preceding the November 1978 diagnosis of left 
temporal herpes encephalitis.

Based on a review of all available evidence and a weighing of 
the degree of reliability of each piece of relevant evidence 
presented, the Board concludes that the history of prior 
headaches recorded during the Our Lady of Victory 
hospitalization is the most reliable account of the date of 
onset of those headaches, and is the version of the facts 
warranting belief by the Board.  In so doing the Board must 
reject the version of the facts presented many years later by 
the veteran, his mother and his brother in support of his 
claim.  Accordingly, the Board finds that onset of symptoms 
of the veteran's left temporal herpes encephalitis began on 
or about Friday, November 3, 1978, approximately two weeks 
after the veteran's completion of his period of ACDUTRA on 
October 20, 1978.  Absent medical evidence to the contrary, 
the Board therefore concludes that the veteran's left 
temporal herpes encephalitis was not incurred in service.  

The Board has also considered the veteran's opinion, as 
expressed at his February 1997 hearing, that his left 
temporal herpes encephalitis and seizure disorder were one 
and the same condition.  Proceeding on this theory, it is 
contended that his left temporal herpes encephalitis was 
incurred during his active service from September 1955 to 
October 1965, since he has asserted that his seizure disorder 
was incurred during that period of active duty service.  
However, the veteran has presented no cognizable (medical) 
evidence of that encephalitis was present at any time prior 
to its first diagnosis in November 1978.  The veteran's own 
contentions regarding the nature and etiology of his left 
temporal herpes encephalitis cannot by themselves support his 
claim that his left temporal herpes encephalitis was causally 
related to his period of active duty service.  Lay testimony 
is not competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
In the absence of evidence in support of this contention of 
active duty incurrence of left temporal herpes encephalitis, 
the claim cannot be granted on that basis.  

The preponderance of the evidence is against the claim for 
service connection for left temporal herpes encephalitis with 
left temporal craniotomy.  Therefore, the benefit of the 
doubt doctrine does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  b.  Seizure disorder 

As summarized above, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well-grounded.  A 
claim is well-grounded when it is plausible. 

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well-grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); see 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

The veteran contends, in effect, that his seizure disorder 
was incurred in service due to injury in 1955 or, in the 
alternative, that his seizure disorder was incurred due to 
his left temporal herpes encephalitis, and because the left 
temporal herpes encephalitis was incurred during an ACDUTRA 
period and warranted service connection, his seizure disorder 
also warranted service connection.  

While the veteran reportedly struck his head and experienced 
post-concussive symptoms in service in September 1955, there 
are no service or post-service medical records of chronic 
residuals of that concussion.  The veteran received inservice 
outpatient treatment in February 1956 for complaints of 
vomiting and inability to talk, and in August 1956 for a fine 
tremor to the hands and arms.  However, no seizure disorder 
was diagnosed in service, and none was diagnosed at his July 
1965 service separation examination.  

A seizure disorder was first assessed during the veteran's 
hospitalization at Our Lady of Victory Hospital in November 
1978, with the seizure disorder associated with the veteran's 
left temporal herpes encephalitis.  No subsequent medical 
record causally related the veteran's seizure disorder to any 
period of active service. Assessments within medical records, 
including records of hospitalization at Our Lady of Victory 
Hospital and subsequent treatment at that facility, are 
generally to the effect that the veteran's seizure disorder 
was incurred or otherwise recurred in association with his 
left temporal herpes encephalitis and residuals thereof. 

Because the Board has herein denied service connection for 
left temporal herpes encephalitis with left temporal 
craniotomy, as a matter of law the veteran cannot be granted 
service connection for seizure disorder as secondary to left 
temporal herpes encephalitis with left temporal craniotomy.  
38 C.F.R. § 3.310 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19, 21 (1993).  In the present case, the 
veteran's evidentiary assertions as to a link between a 
period of active service and a seizure disorder are beyond 
his competence.  Lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski,  2 Vet.App. 492 
(1992).

Absent cognizable (medical) evidence causally linking the 
veteran's seizure disorder to a period of military service, 
the veteran's claim for service connection for a seizure 
disorder on a direct basis must be denied as not well-
grounded.  


2.  c.  Back disorder

In a similar vein, the Board finds the claim for service 
connection for a back disorder to be not well-grounded.  The 
second prong of the Caluza test, that there be lay or medical 
evidence of a incurrence or aggravation of a disease or 
injury in service, is clearly met, since the veteran was 
treated on 2 occasions in service for back pain.  The 
statement of the private chiropractor, Dr. Marconi 
establishes, to some degree, the presence of a chronic, 
current disability, albeit it is, unfortunately, wholly 
unsupported by examination findings, radiographic studies, 
recorded history, or the like, which would shed some light on 
the disability.  Thus, for the purpose of establishing a 
well-grounded claim, the first prong of Caluza is met.  

There is, however, no competent medical evidence of a link 
between the two service incidents of back pain and the 
subsequent development of low back syndrome reported by the 
chiropractor.  The lack of this "nexus" evidence makes the 
claim not well grounded.  

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that he has a seizure or back disorder 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (1991) to 
advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veteran Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the veteran has been advised by the RO, in the 
statement of the case, at his hearing on appeal, by letters 
sent to him by the RO, and by the Board in this decision of 
the evidence necessary to make his claim well-grounded.


ORDER

1.  Service connection for left temporal herpes encephalitis 
with left temporal craniotomy is denied.

2.  Service connection for a seizure disorder is denied, on 
the basis that the claim is not well-grounded.

3.  Service connection for a back disorder is denied on the 
basis that the claim is not well-grounded.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

